Citation Nr: 1725284	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left forearm and left hand disability, to include shaking left forearm and left hand due to nerve damage, to include as  secondary to service-connected subluxation of left acromioclavicular (AC) joint with distal degeneration (hereinafter a "left shoulder disability") and left elbow medial epicondylitis (hereinafter a "left elbow disability").   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to November 1967.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In a February 2017 correspondence, the Veteran withdrew his request for a Board hearing.  

Although the issue certified to the Board was for shaking left forearm and hand due to nerve damage, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The Veteran was previously represented by the Oregon Department of Veterans Affairs.  The record shows that in July 2015 the Veteran executed a VA Form 21-22 in favor of Disabled American Veterans.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review to ensure that there is a complete record upon which to decide the claim.

The Veteran contends that he experiences uncontrollable shaking or non-voluntary movements of his left forearm and left hand that he asserts is related to his service-connected left shoulder and left wrist disabilities.  See September 2009 and March 2011 statements.  

VA treatment records from 1997 to 2009 document the Veteran's sporadic reports of left forearm and left hand symptoms such as, weakness, tingling, numbness, and loss of grip strength.  More recent VA treatment records are silent or specifically deny the existence of any of these symptoms.  

In November 2009, the Veteran underwent a VA examination to determine the nature and etiology of the Veteran's subjective complaints of shaking left forearm and left hand.  The examiner noted that the Veteran had undergone a January 2006 electromyography (EMG) study which found entrapment of the median nerve of the left wrist through carpal tunnel and entrapment of the ulnar nerve at the elbow through the cubital tunnel.  A December 2009 EMG study found left carpal tunnel syndrome (CTS).  In finding that the Veteran did not have a diagnosis addressing the Veteran's subjective complaints of non-voluntary hand and wrist movements, the examiner determined that the Veteran's non-voluntary movements were inconsistent with ulnar never or median nerve entrapment.  The examiner did not address the December 2009 EMG finding for left CTS which were noted in the examination report.  Overall, the examiner concluded that the Veteran's "subjective left wrist and hand intermittent non-voluntary movements are less as likely as not caused by or the result of the service-connected left AC joint and left elbow medial epicondylitis service-connected conditions."  

The Board finds that the November 2009 VA examiner's opinion is incomplete as it failed to address whether the January 2006 and December 2009 EMG findings of entrapment of the median nerve of the left wrist through carpal tunnel, entrapment of the ulnar nerve at the elbow through the cubital tunnel, and left CTS were etiologically related to the Veteran's service-connected left shoulder and left wrist disabilities.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative. McClain v. Nicholson, 21 Vet. App. 319 (2008).  Therefore, a remand is required to obtain a new VA examination and opinion to determine whether the Veteran has a left forearm and left hand disability related to service or related to his service-connected left shoulder and/or left wrist disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his claimed left forearm and left hand disabilities that are not currently of record.  

2.  Arrange for a VA peripheral nerve examination to address the etiology of the Veteran's claimed left forearm and left hand disabilities, by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.
After a review of the claims file, the examiner should respond to the following: 

a.  The examiner is asked to opine whether any of the left forearm and/or left hand nerve-related disabilities diagnosed during this appeal (i.e. January 2006 and December 2009 EMG studies, and November 2009 VA examination report, which found entrapment of the median nerve of the left wrist through carpal tunnel, entrapment of the ulnar nerve at the elbow through the cubital tunnel, and left carpal tunnel syndrome) are at least as likely as not (50 percent probability or greater) related to his active service).  The examiner should provide an opinion for all left forearm and left hand disabilities diagnosed during the appeal.  

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any of the Veteran's left forearm and/or left hand disabilities, to include entrapment of the median nerve of the left wrist through carpal tunnel, entrapment of the ulnar nerve at the elbow through the cubital tunnel, or left carpal tunnel syndrome, was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected subluxation left acromioclavicular joint with distal clavicle degeneration and/or left elbow medial epicondylitis?

In providing the above opinions, the examiner should consider the Veteran's complete and relevant medical history, including the following:

VA treatment records in 1997, 1998, 2000, 2001, 2004, 2005, 2006, and 2009 where the Veteran reports symptoms of left forearm and left hand weakness, numbness, tingling, and loss of grip strength.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




